Title: From George Washington to Richard Curson, 7 April 1789
From: Washington, George
To: Curson, Richard

 

Sir,
Mount Vernon 7th April 1789

I have just received a letter from Mr Shotwell of New York, surviving partner of the House of Embree and Shotwell—informing me that he had shipped a quantity of Clover and Timothy seed to Baltimore for me (no vessel offering for Alexandria) and had directed it to you—As soon as it may arrive I will thank you to have it sent round here in any manner that will be most expeditious, for it is necessary that it should get to hand in a very short time or the season for sowing will be over and an unspeakable disadvantage accrue to me thereby—I have expected it for more than a month past and have delayed my farming business unreasonably for want of it—I should therefore wish to have it immediately, and am willing to allow any reasonable extra expence which may arise from sending it immediately. I am &ca

Go: Washington

